UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1792



JOHN CREW,

                                              Plaintiff - Appellant,

          versus


UNITED STATES POSTAL SERVICE; JOHN E. POTTER,
Postmaster General,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-05-156-1)


Submitted:   October 18, 2005             Decided:   October 20, 2005


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Crew, Appellant Pro Se. R. Joseph Sher, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            John Crew appeals the district court’s order denying his

civil claim alleging employment discrimination.          We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.          See Crew v. United

States Postal Serv., No. CA-05-156-1 (E.D. Va. filed June 17, 2005

& entered June 21, 2005).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -